Title: To John Adams from William Tudor, Jr., 10 August 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Dear Sir,
					Boston Augt. 10th. 1819.
				
				In a short memoir of my Father, prepared for the Volume of the Historical Society now in the press, I have made a few extracts from the letters of his distinguished correspondents. And from among your early letters those which I now inclose for you to see and which I hope you will permit me to print in these Transactions. The one to my grandfather is taken on account of the most kind & honorable testimony to my Father’s Character when a young man—and also for its useful application in a general way. The one by General Washington, as connected with my Father’s life, and also to shew how you spoke of him, before he had acquired his great fame. The others because they shew your anxiety for Independence before others were quite ready, and your strong solicitude and attachment for the town of Boston; and because they relate to a period which is every day attracting more attention. I have hitherto been prevented from paying my respects personally since my Father’s death, I hope as soon as my Brother returns to town we Shall have that honor together—With the highest respects / Your mo hble Sert
				
					W. Tudor.
				
				
					I pray the favour of the letters being returned.
				
			